Motion by respondent to amend or resettle the order and the opinion or decision of this court, made on July 5, 1961 (People v. Rossi, 14 A D 2d 558) so as to indicate definitely that our reversal was on the law alone and not on the facts. Motion granted; the order and decision are resettled accordingly; and the decision is amended by striking out the statement therein that “Under all the circumstances, it is our opinion that a new trial is required in the interests of justice.” Appellant in his brief in this court raised only questions of law. This court’s decision reversing the judgment *651and directing a new trial was based on questions of law only. Precisely as stated in said order and decision, the facts were not considered by this court. Beldock, P. J., Kleinfeld, Christ, Brennan and Hopkins, JJ., concur.